Title: To James Madison from Albert Gallatin, 16 April 1804
From: Gallatin, Albert
To: Madison, James



Sir,
Treasury Department April 16th. 1804.
The plan of transferring the monies received on account of the adventures of Masters & Seamen of captured vessels, for which restitution has been obtained in London, to this City, as stated in your favour of the 11th. instant, appears perfectly proper; and, it seems to me, that it ought to be extended to all the cases in which the Agent of claims in London has, as such, and not by virtue of special powers, received the amount awarded, whether the award was in favour of Masters & Mariners, or of the Owners or Claimants of the vessels & cargoes. To avoid, however, any danger of loss or disappointment, by the protest of their bills, to such Claimants as may have drawn upon the Agent, for the sums decreed in their favour, I would suggest that the time limited for the payment of such bills by the Agent should be extended to the 31st. day of August, by which time it may be reasonably expected, that all bills, grounded on the two first instalments, will have fallen due. The period for commencing payments here may still remain fixed for the 1st of November, as, with ordinary passages from England, we may receive the statement required of Mr. Erving, on closing his payments, previous to that day.
On considering of the best mode for getting the monies here, and for completing the details of the arrangement, the following strikes me as the most eligible. The monies being once received into the Treasury, cannot afterwards be paid out, without a special law for the purpose, and the Treasurer cannot, therefore, as such, receive them. This circumstance will require that you should appoint an Agent at this place by whom the monies shall be received, and afterwards paid, upon your orders, or under such directions as you may find necessary, to the Claimants entitled to receive it. Let this Agent immediately draw a bill on Mr. Erving, in favour of Sir Francis Baring & Co., the Bankers of the United States in London, payable on the 1st. day of September next, for a sum not exceeding the amount which may be calculated to remain in the hands of Mr. Erving on that day. This bill will be purchased by the Treasury & remitted to Sir Francis Baring & Co., to be applied as shall be directed by this Department; but payment will not be made for it at the Treasury, until advice shall be received of it’s payment in London. As soon as this advice shall be received, and which Messrs. Barings will be directed to give as early as possible, the amount of the bill shall be placed in the hands of the Agent here, and will constitute a fund from which the Claimants are to be paid. Mr. Erving being instructed, in your letter of 10th. April, (which was enclosed to me in that of the 11th.) to render, immediately after it’s receipt, a statement of the sums due to the Individuals therein mentioned, if this statement embraces, as is proposed, all the cases in which he has received the monies of Claimants, as Agent, it will, when received here, give compleat information of the whole amount which he will have in his hands on the 1st. of September—and, if the bill first drawn should not be for the whole amount, another bill may then be drawn for the balance, excepting only such sum as may be thought sufficient to allow for his payments between the time when this first statement is rendered and the first of September. The amount of this bill will, also, be paid to the Agent here, as soon as advice is received of it’s payment to Messrs. Barings—or, if it should not be deemed expedient to draw the second bill, until the statement of Mr. Erving, of the sums paid to the 1st. of September shall be received, a bill may, then, be drawn for the precise amount remaining in his hands, which will effect the complete transfer of the monies from London to this place, as proposed.
If you should approve of this mode, and, having constituted an Agent here, will direct him to draw & deliver to me the bill first proposed, the necessary instructions from this Department to our Bankers will be immediately given & the business put in train. As the amount of this first bill must be fixed by an estimate, and may, therefore, possibly, exceed the sum remaining in Mr. Erving’s hands, Messrs Barings will be instructed, in that event, to receive upon it the amount only which shall thus remain & be paid to them by Mr. Erving.
On examining the list of awards, as published, the amount receivable by Mr Erving of the first Instalment is found to be upwards of £91,000 stg. As a part of this, however, was received by him as special Agent for the parties, and a part both of the first and of the second Instalment will have been drawn for by the Claimants in those cases where he has received the money as public Agent, it appears proper that the bill proposed first to be drawn should not exceed sixty thousand pounds. I have the honour to be, with great respect, Sir, Your obedt. Sert
Albert Gallatin
P. S. The copy of your letter to Mr. Erving, and of the notification to be inserted in the newspapers are, herewith returned. As the arrangement is to extend to the third instalment, falling due in 1805, as well as to the two first, it appears proper, to avoid misconception, that this idea should be expressly stated in the letter to Mr. Erving.
